Exhibit 10.47 Designs RegistryThe Government of the Hong Kong Intellectual Property DepartmentSpecial Administrative Region CERTIFICATE OF REGISTRATION OF DESIGN Registered Designs Ordinance (Chapter 522) I hereby certify that the design with the following particulars has been entered in the register today: [11] Registration No.:0902157.3 [15] Date of Registration:16.12.2009 [51] Locarno Classification No.:C1.21-01 [54] Articles(s) Toy Bricks [55] Representation of the Design See attached representation(s) [57] Statement of Novelty The features of the design for which novelty is claimed are the shape or configuration of the article as shown in the representations [73] Name and Address of Registered Owner Wei Lin 1 Yuting Rd., Zhulingting, Fengxiang Street, Chenghai District, Shantou City, Guangdong Province,China.
